Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 1/5/2022 is acknowledged.  The traversal is on the ground(s) that the Groups II-VII do not lack unity with Group I, and therefore should be considered together with Group I. This is found persuasive, therefore, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. 
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/26/2020 and 10/21/2020 have been considered by the examiner. Initialed copies accompany this action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceng et al. (CN106929875).  The machine translation is used for the rejection purposes.
Regarding claims 1 and 15, Ceng discloses a method of making ferrate, the method comprising: treating an iron source (ferrous chloride) with an oxidizer (sodium chloride) in an aqueous solution having a pH of less than 7 under conditions sufficient to form ferrate (para 0038-0040, para 0043-0045, and examples).
Regarding claim 2, Ceng discloses the treatment of the iron source with the oxidizer forms a ferrate composition that is an aqueous composition comprising the ferrate (para 0053).
Regarding claim 3, Ceng discloses the aqueous solution comprising the iron source and the oxidizer has a pH of about 1 to about 7 (para 0038-0040).
Regarding claim 5, Ceng discloses the oxidizer is about 10 wt% to about 60 wt% of the total amount of the oxidizer and the iron source (para 0038, para 0043).
Regarding claim 6, Ceng discloses the iron source comprises ferrous chloride FeCl3 (para 0038, para 0043).
Regarding claim 7, Ceng discloses the iron source is about 40 wt% to about 90 wt% of the total amount of the oxidizer and the iron source (para 0038, para 0043).
Regarding claim 8, Cojan discloses a ferrate starting material mixture comprises the iron source and the oxidizer (para 0038, para 0043).
Regarding claim 9, Ceng discloses the method of claim 8, comprising heating the ferrate starting material mixture, or allowing the ferrate starting material mixture to heat, to form the ferrate (temperature is 30oC, para 0057)
Regarding claim 10, Ceng discloses the ferrate starting material further comprises an acid (boric acid, para 0038, 0043).

Claims 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US 2016/0304356).
Regarding claims 17 and 18, Ma discloses a method of making ferrate, the method comprising treating ferric chloride with potassium permanganate in an aqueous solution under conditions sufficient to form ferrate (Embodiment 6, para 0067-0071).
	
Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ceng et al. (CN106929875) as applied to claim 1 above, and further in view of Ma et al. (US 2016/0304356). 
Ceng discloses the method of claim 1.  Ceng does not disclose the oxidizer comprises ferric chloride (FeCl3), potassium permanganate, potassium dichromate, potassium chlorate, potassium persulfate, sodium persulfate, perchloric acid, peracetic acid, potassium monopersulfate, hydrogen peroxide, sodium hypochlorite, potassium hypochlorite, ozone, or a combination thereof.  Ma discloses using potassium dichromate, potassium chlorate, persulfate and monopersulfate, and potassium permanganate to oxidize ferrous chloride (para 0026-27).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to using oxidizers potassium dichromate, potassium chlorate, persulfate and monopersulfate, and potassium permanganate taught by Ma to oxidize the ferrous chloride of Ceng and the results would have been predictable.  Simple substitution of one known oxidizing agent for another oxidizing agent would achieve the predictable result of oxidizing the iron compound.  Moreover, case law holds that the mere substitution of an equivalent (something equal in value or meaning) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ceng et al. (CN106929875) as applied to claim 1 above, and further in view of Xu et al. (CN105967384).  
Regarding claims 11-13, Ceng discloses the method of claim 1.  Ceng does not disclose the method further comprising contacting the ferrate and an oxidizable material to form an oxidized material.  Xu discloses a method of contacting a ferrate (potassium ferrate) and oxidizable material (organic compound, Iodotrihalomethanes) to form an oxidized material (para 0015-0016). The added amount of the potassium ferrate is greater than or equal to 2 mg/L, and under this dosage, the iodide ions in the water can be completely oxidized to iodate radicals, and the risk of generating iodotrihalomethanes can be completely eliminated.  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to have used the ferrate produced in the method of Ceng in the method of Xu in controlling the generation of iodotrihalomethane in drinking water.
Regarding claim 14, Xu discloses the reaction mixture comprising the ferrate and the oxidizable material has a pH of about 5 to about 7 (para 0036).
Allowable Subject Matter
Claim 16 is allowed over the prior art.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
4/19/2022